Citation Nr: 0634522	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for the residuals 
of a head injury has been submitted.

2.  Entitlement to service connection for a mental 
disability, including as due to a head injury in service.

3.  Entitlement to service connection for the residuals of 
measles.

4.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to July 1979 
and from June 1981 to August 1983 in the United States Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection.  In the rating decision, 
the RO reopened the claim of entitlement to service 
connection for the residuals of a head injury, which had been 
previously denied in a December 1991 final rating decision, 
but denied it on the merits.  The Board also must determine 
whether new and material evidence has been submitted before 
addressing the merits of the claim because "the Board does 
not have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2005).  
Although this claim does not involve a prior final denial by 
the Board but rather by the RO, the same statutory reopening 
requirements apply to prior final RO decisions.  Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen the claim.

The veteran was scheduled to appear before a traveling Member 
of the Board in April 2005.  The veteran failed to report to 
his scheduled hearing.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for the residuals of a head injury in a December 1991 rating 
decision; the veteran did not appeal that decision and it is 
final.

2.  Evidence received since the December 1991 RO decision 
relates to unestablished facts necessary to substantiate the 
residuals of a head injury claim and raises a reasonable 
possibility of substantiating the claim.

3.  The veteran's headaches are not the result of a disease 
or injury in service.

4.  The veteran's mental disorder is not the result of a 
disease or injury in service including an injury to the head 
sustained in service.

5.  The veteran does not suffer from any residuals of 
measles.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service 
connection for the residuals of a head injury have been met, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West Supp. 
2005); 38 C.F.R. § 3.156 (2005).

2.  Residuals of a head injury were not incurred in the 
veteran's military service.  38 U.S.C.A. § 1110 (West Supp. 
2005); 38 C.F.R. § 3.303 (2005).

3.  A mental disorder was not incurred in the veteran's 
military service including as the result of a head injury in 
service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§ 3.303 (2005).

4.  Residuals of measles were not incurred in the veteran's 
military service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 
C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for the residuals 
of a head injury.  After a review of the evidence of record, 
the Board finds that new and material evidence has been 
received.

At the time of the December 1991 denial of the claim, 
evidence of record included service medical records from June 
1976 to August 1983 and private treatment records from 
M.C.M.C.  The private medical evidence showed treatment for 
depression and possible bipolar disorder in the late 1980s.  
The veteran failed to report for a VA examination in December 
1991.

Service connection for the originally claimed head injury 
residuals was denied because the veteran failed to report to 
his examination, and therefore, a current disability possibly 
resulting from a head injury could not be confirmed.  
Additionally, there was no medical statement establishing a 
nexus between the veteran's claimed residuals and his injury 
in service.  

Evidence received in the current attempt to reopen the claim 
includes additional private medical records from M.C.M.C.; VA 
treatment records; and additional service medical records and 
Army National Guard examination reports.  A service medical 
record dated in December 1976 noted that the veteran hit his 
head while running down a staircase.  Other records, dated in 
the late 1980s and early 1990s show the veteran's complaints 
of headaches since having sustained a head injury.  

The Board concludes that the evidence received by VA since 
the December 1991 rating decision is new evidence, having not 
been previously submitted to agency decisionmakers at the 
time of the December 1991 rating decision.  In addition, the 
Board concludes that the evidence is material because it 
relates to an unestablished fact necessary to substantiate 
the claim-that is the existence of some disability-
headaches--after service as shown by medical evidence.  Thus, 
this evidence is relevant to a fact which the RO could not 
establish in 1991 because the veteran failed to report for an 
examination to confirm the existence of a disability.  The 
Board also concludes that this evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Having determined that new and material evidence 
has been added to the record, the veteran's claim for service 
connection for the residuals of a head injury is reopened.  
See 38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R. § 
3.156(a) (2005).  The Board may now address the merits of the 
veteran's claim.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish direct 
service connection for a disorder, there must be (1) medical 
evidence of the current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran argues that he currently suffers from the 
residuals of a head injury in service, including a mental 
disability, and from residuals of measles.  




Residuals of a Head Injury

Applying the Gutierrez analysis, the initial question is 
whether there is evidence of the currently claimed 
disability.  The Board finds that the evidence supports a 
finding that the veteran suffers from headaches, and that 
Gutierrez element (1) has therefore been satisfied.

With regard to element (2), medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury, the evidence of record 
supports this contention.  Service medical records dated in 
December 1976 note that the veteran hit his head while 
running down a staircase.  He suffered a two inch long 
horizontal laceration to his forehead.  No underlying 
structural damage was noted.  The veteran was administered 
Lidocaine and a local anesthetic and given a pressure 
dressing.  Shortly thereafter, he was given an x-ray to 
determine the scope of damage to his head following the 
injury, which was negative.  The Board concedes that the 
veteran suffered from an injury to his head in service, thus 
satisfying Gutierrez element (2).

Upon separation from service however, in June 1983, the 
veteran did not report any problems with his head, did not 
indicate that he suffered from headaches and noted that he 
was in good health.  See Standard Form (SF) 93, dated June 
22, 1983.  No neurological symptoms were noted on his SF 88, 
also dated June 22, 1983.  The examiner did not indicate that 
the veteran suffered from any residuals of his head injury.

With regard to Gutierrez element (3), medical evidence of a 
nexus between an in-service injury or disease and the current 
disability, the evidence of record does not support the 
veteran's contention.  The veteran has submitted both private 
and VA medical records wherein he has complained of headaches 
that he has had since his head injury in December 1976 in 
service.  However, none of these medical records have related 
any residual to his injury in service.  In May 1985, the 
veteran's SF 88, for the Army National Guard, indicated that 
he had no neurological symptoms and that his head was normal.  
The veteran himself, on the May 1985 SF 93, did not indicate 
that he suffered from frequent or severe headaches.  On the 
May 1986 Army National Guard SF 88, the examiner did not note 
any neurological symptoms and the veteran's head was normal.  
On the SF 93, the veteran stated that he did not suffer from 
frequent or severe headaches.

In February 1988, VA psychiatric examination notes indicated 
that the veteran reported that he had a history of headaches 
after his injury in service.  The examination did not include 
a review of the veteran's service medical records, and the 
report was clearly reiterating what the veteran himself 
reported.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the veteran and that are unsupported by the clinical 
evidence.  As here, the examiner was merely repeating what 
the veteran stated.  In September 1988, the veteran underwent 
a CT scan of his brain.  The impression was an essentially 
normal CT scan of the head, though the possibility of 
isodensed mass in the left cerebral hemisphere could not be 
entirely excluded.  The examiner made no statement regarding 
the etiology of an isodensed mass.  The Board observes that 
the Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In March 1989, the veteran reported again that he had 
suffered from headaches since his injury in service.  Again, 
this was merely noted by the examiner.  In March 1989, the 
veteran again participated in a CT scan.  The images of the 
brain were normal.  There were no mass effects present and no 
enhancing lesions or intra or extra cerebral fluid 
collections present.  There was, however, an air-fluid level 
in the right maxillary antrum with a great deal of 
opacification in the right maxillary antrum from right 
maxillary sinusitis.  The examiner did not offer an opinion 
as to the etiology of the condition.  See Obert, supra.

None of the additional evidence provided by the veteran 
contains a diagnosis of a current disability that is the 
result of the veteran's head injury in 1976, nor does it 
include a medical opinion that connects the veteran's injury 
to a current disability.  As such, the veteran has failed to 
meet element (3) of Gutierrez.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim of 
entitlement to service connection for a head injury must be 
denied.  See 38 U.S.C.A §5107 (West Supp. 2005).

Mental Disability, Including as Due to the Residuals of a 
Head Injury

The Board notes that the veteran may be entitled to direct 
service connection or entitled to compensation for secondary 
service connection.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310 (2005).

With regard to direct service connection, applying the 
Gutierrez analysis, the initial question is whether there is 
evidence of the currently claimed disability.  The Board 
finds that the most recent medical evidence in this case 
showing treatment for a mental disorder is dated in the late 
1980s and that therefore, there is not evidence of a current 
disability to met Gutierrez element (1).  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

With regard to element (2), medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury, the evidence of record 
does not support this contention.  The veteran's service 
medical records are silent with regard to any mental 
disability.  In fact, the Report of Mental Status Evaluation, 
dated in June 1983, noted that the veteran was normal, fully 
alert, fully oriented, his mood was unremarkable, his 
thinking was clear, thought content was normal, he 
demonstrated good memory and was determined to be mentally 
responsible.

With regard to Gutierrez element (3), medical evidence of a 
nexus between an in-service injury or disease and the current 
disability, the evidence of record does not support the 
veteran's contention.  A VA psychiatric examination, dated in 
February 1988, noted that the veteran had a history of a head 
injury in service in 1976.  Shortly after this injury, the 
veteran reported having headaches, which had worsened over 
time.  The veteran also reported having episodes of violent 
behavior, increasing over the prior two years, mostly toward 
his wife.  He stated that he had no problems with the head 
injury and at times he was provoked by his wife.  He denied 
the use of alcohol or drugs but stated that he was an 
alcoholic until January 1982 when he gave up alcohol 
completely.  The examiner diagnosed the veteran with 
intermittent explosive disorder, unspecified type headaches, 
chronic alcohol dependency in remission and status post head 
injury in 1976.  The record was silent for any diagnosis of a 
mental disability being related to service.

Private treatment records from M.C.M.C. dated from March 1988 
through November 1988 detailed the veteran's struggle with 
anger management.  The records made no mention of the 
veteran's mental issues being related to his time in service.

The veteran was seen at M.C.M.C. in September 1988 with 
complaints of depression.  It was noted that the veteran was 
receiving treatment for impulse control problems and had a 
history of spousal abuse.  The veteran stated that he had 
sustained a head injury in 1976 and indicated that his 
aggressive behavior began then.  The Neurology Service was 
consulted to rule out any residual trauma to the head.  
Neurology suggested an MRI to follow up the CT of the head 
(which was normal).  Psychological testing was obtained and 
the veteran tested positive for antisocial personality 
disorder and malingering.  The examiner noted that the 
veteran was generally uncooperative and exhibited marked 
hostile and angry behavior during his entire stay at the 
hospital.  It became clear that the veteran and his wife were 
trying to seek compensation through VA by relating his 
aggressive behavior to his head trauma some years ago.

Private medical records from M.C.M.C. dated in March 1989 
noted that the veteran complained of depression due to 
marital conflict and problems in his employment.  He was 
diagnosed with acute depression and possible bipolar mood 
disorder.  

A VA treatment record dated in January 1990 noted that the 
veteran had a diagnosis of antisocial personality disorder.  
The veteran related his violent outbursts to his head injury 
in 1976.  It was noted that the EEG in 1988 was negative and 
the Neurology Department felt that he did not have temporal 
lobe seizures.  The examiner also indicated that the 
multiaxial assessment at Axis I was malingering.  

None of the medical evidence submitted in support of the 
veteran's claim supports a finding that the veteran's mental 
disability is related to service including the head injury 
sustained in service.  All of the medical notations that the 
veteran's violent outbursts began after the 1976 head injury 
were reported by the veteran and not verified by the 
examiners.  None of the above examiners reviewed the 
veteran's service medical records in addition to his other 
treatment records, nor did any of the examiners make a nexus 
statement that the veteran's mental disability was related to 
a disease or injury in service.  As noted above, in Black v. 
Brown, 5 Vet. App. 177, 180 (1993), the Court stated that the 
Board may discount medical opinions that amount to general 
conclusions based on history furnished by the veteran and 
that are unsupported by the clinical evidence.

The veteran has not submitted any medical statements that 
relate his mental disability to his time in service or to his 
head injury in December 1976.  On the basis of direct service 
connection, for a mental disability related to a disease or 
injury in service, the Board finds that the preponderance of 
the evidence is against the claim and it must be denied.  

The Board also finds that the veteran's mental disability is 
not related to a previously service-connected condition.  The 
veteran has been denied service connection for the residuals 
of a head injury and service connection has not been granted 
for any disability.  Accordingly, a claim for service 
connection as secondary to a service-connected condition must 
be denied as a matter of law.  See 38 U.S.C.A §5107 (West 
Supp. 2005); 38 C.F.R. § 3.310(a) (2005).

Residuals of Measles

Applying the Gutierrez analysis, the initial question is 
whether there is evidence of the currently claimed 
disability.  The Board finds that the evidence does not 
support a finding that the veteran suffers from the residuals 
of measles, and that Gutierrez element (1) has therefore not 
been satisfied.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed residuals of measles, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997). 

The Board notes that on the May 1986 SF 93, the veteran 
indicated that he had a history of measles.  However, there 
was no further mention of measles in the veteran's service 
medical records, nor is there any evidence of a current 
disability.  As such, the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule 
does not apply, and the veteran's claim of entitlement to 
service connection for residuals of measles must be denied.  
See 38 U.S.C.A §5107 (West Supp. 2005).

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2002 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2005); 38 
C.F.R. § 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The May 2002 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II). 

No further notice is needed as to any disability rating or 
effective date matters.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the claims for service connection are 
being denied, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
VA is not required, therefore, to provide this notice. 

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2005).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board is cognizant of the fact 
that there are no current medical records for the claimed 
disabilities in the veteran's claims folder.  However, the 
veteran submitted medical records dated in 2003 pertaining to 
his low back disability and made no mention of any 
outstanding medical records.  The Board finds the current 
evidence of record sufficient upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

The claim of entitlement to service connection for the 
residuals of a head injury is reopened.  To this extent, and 
to this extent only, the appeal is granted.

Entitlement to service connection for the residuals of a head 
injury is denied.

Entitlement to service connection for a mental disability, 
including as due to the residuals of a head injury, is 
denied.

Entitlement to service connection for the residuals of 
measles is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that further development is necessary 
with regard to the veteran's claim for service connection for 
a low back disability.

The veteran's service medical records indicate that he was 
seen in May 1983 with complaints of chronic low back pain.  
The x-ray associated with this examination was negative.  On 
the veteran's separation SF 88, the examiner noted that the 
veteran complained of chronic low back pain.  In September 
1989, the veteran was seen for treatment of lumbago.  
Additionally, the veteran submitted treatment records from 
E.A.S., D.C. dated 1997 through 2000.  The physician stated 
that the veteran was seen for lower back pain.  

Considering the in-service treatment, VA's duty to assist 
arguably extends to providing the veteran a VA examination on 
this claim and obtaining an opinion as to the likely etiology 
of the current condition.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004).  Accordingly, the Board considers that 
a medical opinion would materially assist in the development 
of this appeal with respect to this issue.

Under the circumstances described above, additional 
development of the veteran's claim must be accomplished.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
current caselaw.  

2.  The veteran should be scheduled for a 
VA spine examination.  The examiner 
should opine as to the likely etiology of 
the veteran's low back disability and 
provide diagnoses for any disorders 
found.  In rendering this opinion, the 
examiner should address the veteran's two 
motor vehicle accidents (one during and 
one following service) as well as his 
employment lifting heavy objects.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After the development requested above 
has been completed, the veteran's claims 
folder must be reviewed to ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  In the event that the claim is not 
resolved to the satisfaction of the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


